DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
As per Amendment, claims 1, 4, 8, 11 and 15 have been amended; claims 1, 8 and 15 are independent claims. Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18 and 19 have been examined and are pending. This Action is made Non-Final. 

Response to Arguments
The examiner withdraws the Claim Objections to Claims 4 and 11 as the claims have been amended to correct the respective Claim Objections to Claims 4 and 11.
Applicants’ arguments with respect to the 35 U.S.C. 101 rejections filed on 6/23/2021 have been fully considered and are persuasive; therefore the examiner withdraws the 35 U.S.C. 101 towards the pending claims.
Applicants’ arguments with respect to the 35 U.S.C. 103 rejections filed on 6/23/2021 have been considered but are moot in view of new grounds of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0032760 A1) in view of Darbari et al. (US 10,346,571 B2).

Regarding Claim 1;
Hu discloses system comprising: 
a computing device comprising a processor and a memory ([0095] and [0097]); and 
([0095] and [0097]), cause the computing device to at least 
load a file comprising hardware description language (HDL) code for an intellectual property core ([0086] - According to the embodiments, a data processing apparatus (shown in FIG. 8) can be employed for performing the functions of the described process. A hardware design for an IC chip implementation, for example, is received 701. Receiving the hardware design can include generating a source code including multiple variables, using a HDL, for instance, to specify the circuit configuration and [0095]); 
identify an asset within the intellectual property core ([0028] - A simple example system has two labels: public and secret. A policy for the example system specifies that any data labeled as secret (e.g., an encryption key) should not affect or flow to any data labeled as public (e.g., a malicious process). Information flow tracking can also be extended to more complex policies and labeling systems and [0032] - In the implementations, receiving the hardware design can involve specifying an implementation for an electronic circuit or microprocessor for example, including the components, connectivity, flow of information between components, and logical arrangements. The hardware design can describe the circuit using various degrees of abstraction, including but not limited to: gate level, Register Transfer Level (RTL) level, algorithmic level, and behavioral levels and [0037] and [0086]);
 perform a confidentiality verification of the HDL code that represents the asset ([0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity) and [0092] - Next, verification of the information flow model is performed 715. At 715, security properties, which are translated into standard HDL assertion statements and verification constraints and input along with the GLIFT logic to a standard hardware verification tool. The verification tool is configured to perform check 720, in order to determine whether the information flow model passes or fails against the specified security properties); 
detect a confidentiality violation within the HDL code as a result of performance of the confidentiality verification on the HDL code that represents the asset ([0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity) and [0092] - Next, verification of the information flow model is performed 715. At 715, security properties, which are translated into standard HDL assertion statements and verification constraints and input along with the GLIFT logic to a standard hardware verification tool. The verification tool is configured to perform check 720, in order to determine whether the information flow model passes or fails against the specified security properties) wherein the confidentiality violation is defined by a confidentiality policy that specifies which gates, registers, or ports are permitted to be used to access the asset ([0027] - Information flow tracking (IFT) is a technique usable in secure systems to ensure that secrecy and/or integrity of information is tightly controlled. Given a policy (i.e., confidentiality policy) specifying the desired information flows, such as one requiring that secret information should not be observable by public objects, information flow tracking helps detect whether or not flows violating this policy are present and [0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity). In the implementations, security properties received in high-level security languages can be translated, for example during RTL synthesis, into a security hardware logic, for example at the gate level and [0044] - For example, the hardware security design 200 can be implemented as a GLIFT logic. According to the embodiments, the hardware security design 200 can include a set of inputs 205 and outputs 206 corresponding to input ports and output ports, respectively, included in the configuration of the hardware security logic. Additionally, in some implementations, the inputs 205 and outputs 206 can be represented as one or more variables used in mechanisms for specifying a hardware design, for example a HDL and [0047] - In some embodiments, security properties 213 specifying information flow restrictions for a hardware design can be further specified as one or more security lattices 220 (i.e., confidentially verification) and [0049] - As an example, the structure of security lattice 220 includes a two label hierarchical arrangement indicating that Output, label 225, flowing to Input, label 224, is a secure information flow that is allowed according to the security property 213. A violation (i.e., confidentially violation) of the security property 213 can include a conversely occurring instance of Input, which is the more restricted label 224, flowing to Output label 225. Accordingly, in some implementations, a security hardware logic implementing an information flow violating one or more specified security properties 213 can be detected and [0060] - In some implementations, security property 440 can specify certain confidentiality properties. For example, a confidentiality property can require that secret information never leak to an unclassified domain. A security property 440 can additional specify integrity property. As another example, an integrity property requires that untrusted data never be written to a trusted location).
identify a malicious observation point linked to the asset, wherein the malicious observation point indicates a presence of a hardware Trojan ([0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0086] – (e.g., hardware Trojan) detection... In some cases, the hardware associated with the hardware design received at 701 can include a Trojan having malicious behaviors that potentially affect the security of information flow (e.g., leaking key bits) and [0092] – fail and [0094]); 
determine that a state register linked to the malicious observation point ... ([0029]- Gate Level Information Flow Tracking (GLIFT) is an information flow tracking technology that provides the capability for analyzing the flow of information in a hardware design by tracking the data as it moves throughout the system and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0059] - The techniques diagramed in FIG. 4A can be generally characterized as having three main parts: information flow tracking (e.g., GLIFT), detection of unintentional design flaws (e.g., hardware Trojans), and the derivation of security theorems to formally prove properties and [0094]);
identify a trigger circuit for a hardware Trojan in response to identification of the malicious observation point based at least in part on... a finite state machine ... that activates the trigger circuit ([0029] - Gate Level Information Flow Tracking (GLIFT) is an information flow tracking technology that provides the capability for analyzing the flow of information in a hardware design by tracking the data as it moves throughout the system... The result is a gate-level design of a finite state machine (FSM) that contains both the original logic and tracking logic. The resulting design equipped with tracking logic can be tested for information flows. To test for implicit timing flows, GLIFT accounts for all possible combinations of tainted data bits, and allows information flows to be observed  and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0059] - The techniques diagramed in FIG. 4A can be generally characterized as having three main parts: information flow tracking (e.g., GLIFT), detection of unintentional design flaws (e.g., hardware Trojans), and the derivation of security theorems to formally prove properties and [0094]); and
initiate extraction of the trigger circuit for the hardware Trojan ([0038] - According to an embodiment, optimizing the security logic of the hardware design 130 is performed based on the security properties programmed in the high-level security language. Optimization of the hardware security logic can involve removing circuitry that may be deemed unnecessary in the design or operation of hardware security logic and [0039] - The generated hardware security logic, implementing the security properties, is thereafter enabled 135 and used for various analysis and design techniques. ...As an example, the analysis and design techniques can be employed to verify that the function of the resulting hardware logic is consistent with one or more security property restrictions and [0040] - According to the disclosed techniques, formal verification 140 can verify the generated hardware security logic against specified security properties that can be checked by formal tools to identify unintentional design flaws (e.g., hardware Trojans that violate the security properties)).
Hu fails to explicitly disclose:
determine that a state register linked to [a] “malicious” observation point comprises a feedback loop;
 identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state ...., the finite state machine comprising the state register linked to the “malicious” observation point;

identify “malicious” observation point linked to the asset... (Darbari, col. 3, lines 25-38  - hazard... condition and col. 9-lines 65-col. 2 lines 3 – the state register to indicate that the instantiation of the hardware design was detected to be in the particular state (i.e., observation point)); 
determine that a state register linked to the ... observation point comprises a feedback loop (Darbari, col. 3, lines 25-38 – hazard... condition... For example, a FSM that infinitely cycles and col. 9, lines 25-32 – detecting whether an instantiation of the hardware design 102 loops back to a particular state... col. 9-lines 65-col. 2 lines 3 – the state register to indicate that the instantiation of the hardware design was detected to be in the particular state);
identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state (i.e., feedback loop), the finite state machine comprising the state register linked to the “malicious” observation point (Darbari, col. 3, lines 35-37 and col. 9, lines 25-32 – detecting whether an instantiation of the hardware design 102 loops back to a particular state... and col. 9, lines 55-64 – fetch stage and the program counter is set to the particular address and col. 9-lines 65-col. 2 lines 3 – may set the state register to indicate that the instantiation of the hardware design was detected to be in the particular state);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Darbari to the system and FSM of Hu to include determine that a state register linked to [a] “malicious” observation point comprises a feedback loop and identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state ...., the finite state machine comprising the state register linked to the “malicious” observation point;
(Darbari, col. 1, lines 26-30).

Regarding Claim 4;
Hu and Darbari disclose the system to Claim 1.
Hu further discloses wherein the machine readable instructions further cause the computing device to at least retrieve the functionality of a finite state machine linked to the state register ([0029] - The process is similar to a technology mapping, where each gate in the system is mapped to specific GLIFT logic. The result is a gate-level design of a finite state machine (FSM) that contains both the original logic and tracking logic. The resulting design equipped with tracking logic can be tested for information flows. To test for implicit timing flows, GLIFT accounts for all possible combinations of tainted data bits, and allows information flows to be observed and [0094] - In some embodiments, based on the formal verification's determination of pass or fail, additional operations can be performed, including but not limited to: generating a counterexample, functional testing (on GLIFT logic), and determining exact Trojan behavior.).

Regarding Claim 5;
Hu and Darbari disclose the system to Claim 1.
Hu further discloses wherein the machine readable instructions further cause the computing device to at least identify a trigger condition for the trigger circuit for the hardware Trojan (FIG. 5B and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level).
Regarding Claim 7;
Hu and Darbari disclose the system to Claim 1.
Hu further discloses wherein the HDL code is represented as Verilog code ([0032] - In some implementations, the hardware design can be received as a program received in, or otherwise including, a hardware description language (HDL), such as Verilog, SystemVerilog, Very High speed integrated circuit Hardware Description Language (VHDL), and Netlist for example).

Regarding Claim 8;
Hu discloses system comprising: 
a computing device comprising a processor and a memory ([0095] and [0097]); and 
machine readable instructions stored in the memory that, when executed by the processor ([0095] and [0097]), cause the computing device to at least 
load a file comprising hardware description language (HDL) code for an intellectual property core ([0086] - According to the embodiments, a data processing apparatus (shown in FIG. 8) can be employed for performing the functions of the described process. A hardware design for an IC chip implementation, for example, is received 701. Receiving the hardware design can include generating a source code including multiple variables, using a HDL, for instance, to specify the circuit configuration and [0095]); 
identify an asset within the intellectual property core ([0028] - A simple example system has two labels: public and secret. A policy for the example system specifies that any data labeled as secret (e.g., an encryption key) should not affect or flow to any data labeled as public (e.g., a malicious process). Information flow tracking can also be extended to more complex policies and labeling systems and [0032] - In the implementations, receiving the hardware design can involve specifying an implementation for an electronic circuit or microprocessor for example, including the components, connectivity, flow of information between components, and logical arrangements. The hardware design can describe the circuit using various degrees of abstraction, including but not limited to: gate level, Register Transfer Level (RTL) level, algorithmic level, and behavioral levels and [0037] and [0086]);
 perform a integrity verification of the HDL code that represents the asset ([0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity) and [0092] - Next, verification of the information flow model is performed 715. At 715, security properties, which are translated into standard HDL assertion statements and verification constraints and input along with the GLIFT logic to a standard hardware verification tool. The verification tool is configured to perform check 720, in order to determine whether the information flow model passes or fails against the specified security properties); 
detect a integrity violation within the HDL code as a result of performance of the confidentiality verification on the HDL code that represents the asset ([0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity) and [0092] - Next, verification of the information flow model is performed 715. At 715, security properties, which are translated into standard HDL assertion statements and verification constraints and input along with the GLIFT logic to a standard hardware verification tool. The verification tool is configured to perform check 720, in order to determine whether the information flow model passes or fails against the specified security properties) wherein the confidentiality violation is defined by a confidentiality policy that specifies which gates, registers, or ports are permitted to be used to access the asset ([0027] - Information flow tracking (IFT) is a technique usable in secure systems to ensure that secrecy and/or integrity of information is tightly controlled. Given a policy (i.e., integrity policy) specifying the desired information flows, such as one requiring that secret information should not be observable by public objects, information flow tracking helps detect whether or not flows violating this policy are present and [0037] - As an example, security properties can identify which information cannot pass, or otherwise get leaked, into an unclassified location (e.g., confidentiality) and which critical components of the hardware cannot be affected or tampered with by untrusted sources (e.g., integrity). In the implementations, security properties received in high-level security languages can be translated, for example during RTL synthesis, into a security hardware logic, for example at the gate level and [0044] - For example, the hardware security design 200 can be implemented as a GLIFT logic. According to the embodiments, the hardware security design 200 can include a set of inputs 205 and outputs 206 corresponding to input ports and output ports, respectively, included in the configuration of the hardware security logic. Additionally, in some implementations, the inputs 205 and outputs 206 can be represented as one or more variables used in mechanisms for specifying a hardware design, for example a HDL and [0047] - In some embodiments, security properties 213 specifying information flow restrictions for a hardware design can be further specified as one or more security lattices 220 (i.e., integrity verification) and [0049] - As an example, the structure of security lattice 220 includes a two label hierarchical arrangement indicating that Output, label 225, flowing to Input, label 224, is a secure information flow that is allowed according to the security property 213. A violation (i.e., integrity violation) of the security property 213 can include a conversely occurring instance of Input, which is the more restricted label 224, flowing to Output label 225. Accordingly, in some implementations, a security hardware logic implementing an information flow violating one or more specified security properties 213 can be detected and [0060] - In some implementations, security property 440 can specify certain confidentiality properties. For example, a confidentiality property can require that secret information never leak to an unclassified domain. A security property 440 can additional specify integrity property. As another example, an integrity property requires that untrusted data never be written to a trusted location).
identify a malicious observation point linked to the asset, wherein the malicious observation point indicates a presence of a hardware Trojan ([0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0086] – (e.g., hardware Trojan) detection... In some cases, the hardware associated with the hardware design received at 701 can include a Trojan having malicious behaviors that potentially affect the security of information flow (e.g., leaking key bits) and [0092] – fail and [0094]); 
determine that a state register linked to the malicious observation point ... ([0029]- Gate Level Information Flow Tracking (GLIFT) is an information flow tracking technology that provides the capability for analyzing the flow of information in a hardware design by tracking the data as it moves throughout the system and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0059] - The techniques diagramed in FIG. 4A can be generally characterized as having three main parts: information flow tracking (e.g., GLIFT), detection of unintentional design flaws (e.g., hardware Trojans), and the derivation of security theorems to formally prove properties and [0094]);
identify a trigger circuit for a hardware Trojan in response to identification of the malicious observation point based at least in part on... a finite state machine ... that activates the trigger circuit ([0029] - Gate Level Information Flow Tracking (GLIFT) is an information flow tracking technology that provides the capability for analyzing the flow of information in a hardware design by tracking the data as it moves throughout the system... The result is a gate-level design of a finite state machine (FSM) that contains both the original logic and tracking logic. The resulting design equipped with tracking logic can be tested for information flows. To test for implicit timing flows, GLIFT accounts for all possible combinations of tainted data bits, and allows information flows to be observed  and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0059] - The techniques diagramed in FIG. 4A can be generally characterized as having three main parts: information flow tracking (e.g., GLIFT), detection of unintentional design flaws (e.g., hardware Trojans), and the derivation of security theorems to formally prove properties and [0094]); and
initiate extraction of the trigger circuit for the hardware Trojan ([0038] - According to an embodiment, optimizing the security logic of the hardware design 130 is performed based on the security properties programmed in the high-level security language. Optimization of the hardware security logic can involve removing circuitry that may be deemed unnecessary in the design or operation of hardware security logic and [0039] - The generated hardware security logic, implementing the security properties, is thereafter enabled 135 and used for various analysis and design techniques. ...As an example, the analysis and design techniques can be employed to verify that the function of the resulting hardware logic is consistent with one or more security property restrictions and [0040] - According to the disclosed techniques, formal verification 140 can verify the generated hardware security logic against specified security properties that can be checked by formal tools to identify unintentional design flaws (e.g., hardware Trojans that violate the security properties)).
Hu fails to explicitly disclose:
determine that a state register linked to [a] “malicious” observation point comprises a feedback loop;
 identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state ...., the finite state machine comprising the state register linked to the “malicious” observation point;
However, in an analogous art, Darbari 
identify “malicious” observation point linked to the asset... (Darbari, col. 3, lines 25-38  - hazard... condition and col. 9-lines 65-col. 2 lines 3 – the state register to indicate that the instantiation of the hardware design was detected to be in the particular state (i.e., observation point)); 
determine that a state register linked to the ... observation point comprises a feedback loop (Darbari, col. 3, lines 25-38 – hazard... condition... For example, a FSM that infinitely cycles and col. 9, lines 25-32 – detecting whether an instantiation of the hardware design 102 loops back to a particular state... col. 9-lines 65-col. 2 lines 3 – the state register to indicate that the instantiation of the hardware design was detected to be in the particular state);
identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state (i.e., feedback loop), the finite state machine (Darbari, col. 3, lines 35-37 and col. 9, lines 25-32 – detecting whether an instantiation of the hardware design 102 loops back to a particular state... and col. 9, lines 55-64 – fetch stage and the program counter is set to the particular address and col. 9-lines 65-col. 2 lines 3 – may set the state register to indicate that the instantiation of the hardware design was detected to be in the particular state);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Darbari to the system and FSM of Hu to include determine that a state register linked to [a] “malicious” observation point comprises a feedback loop and identify... based at least in part on determining a present state and an input condition that cause a transition of a finite state machine to a state ...., the finite state machine comprising the state register linked to the “malicious” observation point.
One would have been motivated to combine the teachings of Darbari to Hu to provide users with a means for identify livelock in a hardware design prior to implementing the hardware design in hardware (Darbari, col. 1, lines 26-30).

Regarding Claim(s) 11, 12 and 14; claim(s) 11, 12 and 14 is/are directed to a/an system similarly claimed to the system of Claim(s) 4, 5 and 7. Claim(s) 11, 12 and 14 is/are similar in scope to claim(s) 4, 5 and 7; and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15, 18, 19;.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2018/0032760 A1) in view of Darbari et al. (US 10,346,571 B2) and further in view of Kalinin et al. (US 2018/0032745 A1)

Regarding Claim 2;
Hu and Darbari disclose the system to Claim 1.
Hu further discloses wherein the machine readable instructions that cause the computing device to at last identify the malicious observation point further cause the computing device to at least perform an ... analysis of ...  all observation points to which the asset can propagate ([0029]- Gate Level Information Flow Tracking (GLIFT) is an information flow tracking technology that provides the capability for analyzing the flow of information in a hardware design by tracking the data as it moves throughout the system and [0055] - The systems and techniques disclosed can be designed to detect hardware Trojans at the register-transfer level and the gate level and [0058] - As illustrated in FIG. 4A, GLIFT can be employed as the IFT technology. In this case GLIFT can precisely measures and controls all logical flows from Boolean gates. Moreover, GLIFT can be used to craft secure hardware architectures and detect security violations from timing channels. Also, GLIFT can be used to formally verify that an information flow adheres to security properties related to confidentiality and integrity).
Hu and Darbari fails to explicitly disclose further discloses wherein the machine readable instructions that cause the computing device to at last identify the malicious observation point further cause the computing device to at least perform an intersect analysis of fan-in elements of valid observation points.
(Kalinin, [0016] - determining whether an application associated with the process is malicious based on the analysis of the one or more intersections between the region and the at least one graphic interface associated with the process and [0050] - In one exemplary aspect, during the aforementioned analysis the intersection analysis module 140 compares the location of the regions of all elements of the graphic interface 115 of the processes 120 being executed on the computing device with the location of the region 125 determined by the intercept module 130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kalinin to the system and identification of Hu and Darbari to include wherein [a] machine readable instructions that cause [a] computing device to at last identify the malicious observation point further cause the computing device to at least perform an intersect analysis of fan-in elements of valid observation points. 
One would have been motivated to combine the teachings of Kalinin to Hu and Darbari to provide users with a means for blocking access to protected information... (Kalinin, [0002] and [0006]).

Regarding Claim(s) 9; claim(s) 9 is/are directed to a/an system similarly claimed to the system of Claim(s) 2. Claim(s) 9 is/are similar in scope to claim(s) 2; and is/are therefore rejected under similar rationale.

Regarding Claim(s) 16; claim(s) 16 is/are directed to a/an method similarly claimed to the system of Claim(s) 9. Claim(s) 16 is/are similar in scope to claim(s) 9; and is/are therefore rejected under similar rationale.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439